DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Gear Motions (NPL 1).
In regards to claim 1: Kao teaches a pedaling sensing device of an electric bicycle (Abstract), which is configured to connect to a motor of the electric bicycle (Paragraph 0021 lines 14-71), comprising:
a crank axle (Figure 8a reference 100) extending along an axial direction and comprising an outer surface (331) wherein a plurality of teeth (330) are disposed around the outer surface;
a first gearwheel (Figure 8a references 500 and 550) disposed around the outer surface of the crank axle and comprising a first inner annulus surface (531) and a first outer annulus surface (553), wherein the first inner annulus surface is formed with a plurality of second teeth (530) engaged with the first teeth (Paragraph 0025), and the first outer annulus surface is formed with a first transmission structure (555 and 611);
a second gearwheel (900) disposed around the first outer annulus surface of the first gearwheel (Paragraph 0038), wherein the second gearwheel comprises a second inner annulus surface (911) disposed around the first outer annulus surface, and the second inner annulus surface is formed with a second transmissions structure (913 and 917) matching the first transmission structure (Paragraph 0043);
a sensing unit disposed around the crank axle and located adjacent to the first gearwheel, wherein the sensing unit is signally connected with the motor (Abstract);
an assisting unit comprising an assisting gearwheel (70) disposed around the crank axle, wherein the motor is configured to drive the assisting gearwheel to rotate (Paragraph 0021 lines 17-20, Paragraph 0045); and
a chain wheel (50) disposed around the crank axle and connecting to the assisting unit (Paragraph 0021 lines 17-20),
wherein when a force is applied to rotate the crank axle, the crank axle carries the first gearwheel to rotate and also move with respect to the crank axle along the axial direction (Paragraph 0033).

Kao does not teach wherein the teeth are helical teeth. However, Gear motions teaches that helical gears reduce noise, and provide increased strength (Paragraphs 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear teeth of Kao to be helical as in Gear motions so as to reduce noise and increase the efficiency of the power transfer from the crank axle to the first gearwheel thereby increasing the efficiency and usability of the bicycle. 
In regards to claim 2: The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The combination further teaches wherein when the force is applied to rotate the crank axle, the first gearwheel, the second gearwheel and the chain wheel are carried to rotate (Paragraph 0043 lines 9-18, see also Paragraph 0045 of Kao), the first gearwheel also moves with respect to the crank axle along the axial direction while rotating (Paragraph 0044 lines 8-9 of Kao), such that the sensing unit senses the applied force so as to control the motor to drive the assisting gearwheel to rotate, and the assisting unit transmits an assisting power from the motor to the chain wheel for assisting to rotate the chain wheel (Paragraph 0045 of Kao).
In regards to claim 3: The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The combination further teaches wherein the assisting unit further comprises a connecting base (See annotated Figure 8a of Kao) disposed around the crank axle, the connecting base is located between the crank axle and the assisting gearwheel and connected to the chain wheel, and the connecting base carries the chain wheel to rotate as the assisting gearwheel rotates (Paragraph 0045 of Kao). 
    PNG
    media_image1.png
    598
    756
    media_image1.png
    Greyscale

In regards to claim 9: The pedaling sensing device according to claim 2 is taught by Kao in view of Gear motion. The combination further teaches wherein the sensing unit comprises a magnet (Figure 8A reference 511 of Kao) disposed on the first gearwheel and a magnetic sensing element (Figure 8A reference 700 of Kao), the magnetic sensing element is disposed adjacent to the crank axle for sensing a magnetic flux variation, and the magnet rotates and moves along the axial direction as the first gearwheel rotates along with the crank axle, such that the magnetic sensing element senses the magnetic flux variation so as to sense the applied force (Claim 5 of Kao). 
In regards to claim 10: The pedaling sensing device according to claim 9 is taught by Kao in view of Gear motion. The combination further teaches wherein the first gearwheel is located between the magnetic sensing element and the assisting gearwheel (See arrangement in Figure 8A of Kao), and the first gearwheel moves toward the assisting gearwheel along the axial direction as the first gearwheel rotates along with the crank axle (Paragraph 0044). 
In regards to claim 11: The pedaling sensing device according to claim 10 is taught by Kao in view of Gear motions. The combination further teaches an elastic element (Figure 8A reference 800) disposed around the crank axle, wherein the elastic element is located between the first gearwheel and the assisting gearwheel, and the elastic element pushes the first gearwheel toward the magnetic sensing element (See arrangement in Figure 8A).
In regards to claim 14: The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The embodiment relied upon in Kao in combination with Gear motions fails to teach wherein the first transmission structure comprises a plurality of straight teeth. However, an alternate embodiment of Kao uses straight teeth (Figure 5 references 551) as the first transmission structure so as to enhance the efficiency of force transmission and the balance of force distribution (Paragraph 0038 lines 21-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the straight teeth as shown in the embodiment of Kao of Figure 5 as the first transmission structure in the embodiment of Kao shown in Figures 8A and 8B so as to enhance the efficiency of force transmission and the balance of force distribution thereby increasing the efficiency and durability of the bicycle. 
In regards to claim 15: The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The combination fails to teach wherein the first transmission structure comprises a plurality of helical teeth. However, Gear motions teaches that helical gears reduce noise, and provide increased strength (Paragraphs 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transmission structure of Kao in view of Gear motions to be helical gear teeth as in Gear motions so as to reduce noise and increase the efficiency of the power transfer from the first gearwheel to the second gearwheel thereby increasing the efficiency and usability of the bicycle. 
In regards to claim 17: The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The combination further teaches wherein each of the two ends of the crank axle is connected to a crank (101 of Kao), and the crank is further connected to a pedal (102 of Kao).
In regards to claim 18: The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The combination further teaches wherein the first gearwheel comprises a main body portion (550 of Kao) and a ring portion (500 of Kao) disposed at one end of the main body portion.
In regards to claim 19: The pedaling sensing device according to claim 18 is taught by Kao in view of Gear motions. The combination further teaches wherein the main body portion and the ring portion are integrated as one piece (See Figures 8A and 8B of Kao). 
In regards to claim 20: The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The combination further teaches wherein the first gearwheel comprises a main body portion (550 of Kao). 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (cited in previous non-final office action) in view of Gear Motions (NPL 1) and further in view of Timonen (cited in previous non-final office action). The pedaling sensing device of claim 3 is taught by Kao in view of Gear motions. 

The combination fails to teach a one-way bearing disposed around the connecting base, the one-way bearing being located between the connecting base and the assisting gearwheel, and the one-way bearing driving the assisting gearwheel to rotate so as to carry the connecting base to rotate in one way. However, Timonen teaches a one way bearing to separate the motor input from the pedal input and to prevent the pedals from turning unless a rider manually chooses to turn them (Paragraph 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a one way bearing as in Timonen with the assisting unit of Kao in view of Gear motion, so as to prevent the pedals from turning unless a rider manually chooses to turn them thereby increasing the safety of the bicycle. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Gear motion and further in view of Tsuchizawa (cited in previous non-final office action). The pedaling sensing device according to claim 2 is taught by Kao in view of Gear motion. The combination fails to teach wherein the sensing unit further comprises a pressure sensing element disposed around the crank axle, and the first gearwheel moves toward the pressure sensing element as the first gearwheel rotates along with the crank axle, thereby increasing a pressing force applied to the pressure sensing element, so that the sensing unit senses the applied force. However, Tsuchizawa teaches a pressure sensor on the crank shaft of an electric bicycle to sense the torque applied by the manual driving force and to output a signal that corresponds to the manual driving force (Paragraph 0092). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a pressure sensor as in Tsuchizawa on the crank shaft of Kao in view of Gear motion to output a signal that corresponds to the manual driving force thereby allowing the motor controller to control the motor to assist the rider in preferred conditions and increasing the efficiency of the motor assist for the rider.
 Claims 6 and 7 are rejected under U.S.C. 103 as being unpatentable over Kao in view of Gear motion and Tsuchizawa as applied to claim 5 above and further in view of Macmartin (US 2018/0244342 Al).
In regards to claim 6: The pedaling sensing device according to claim 5 is taught by Kao in view Gear motion and Tsuchizawa. The combination does not teach a thrust bearing disposed around the crank axle, wherein the thrust bearing is located between the first gearwheel and the pressure sensing element. However, Macmartin teaches the use of a thrust bearing (Figure 11 reference 58) on a gear axle for supporting the gear axle (Paragraph 0137). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a thrust bearing as in Macmartin to further add support to the crank shaft of Kao in view of Tsuchizawa so as to increase the durability of the axle.
In regards to claim 7: The pedaling sensing device according to claim 6 is taught by Kao in view of Gear motion, Tsuchizawa, and Macmartin. The combination further teaches an elastic element (Figure 8A reference 800) disposed around the crank axle, wherein the elastic element is located at one side of the first gearwheel away from the thrust bearing and the elastic element pushes the first gearwheel toward the thrust bearing (See arrangement of elastic element in Figure 8A on left side of gearwheel 500, 550 where thrust bearing of Macmartin is between 300 and 500, See Paragraph 0030 discussing how resilient member pushes 300 and 500 together, if the thrust bearing is between them then it would also push the thrust bearing and first gearwheel together).
Claim 8 is rejected under U.S.C. 103 as being unpatentable over Kao in view of Gear motions, Tsuchizawa, and Macmartin as applied to claim 7 above and further in view of Yoshiie (US 2017/0113756 A1, cited in previous non-final office action). The pedaling sensing device according to claim 7 is taught by Kao in view of Gear motion, Tsuchizawa, and Macmartin. The combination does not teach wherein the elastic element is a disc spring. However, Yoshiie teaches a disc spring on a drive shaft for generating elastic force and balancing between the pedal pressure and the force exerted by the disc spring in response to a pawl movement inward along the shaft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a disk spring as the elastic element of the combination of Kao, Gear motion, Tsuchizawa, and Macmartin as in Yoshiie so as to better balance the forces of the pedal pressure and the spring force and as a more efficient use of space along the crank shaft.
Claim 12 is rejected under U.S.C. 103 as being unpatentable over Kao in view of Gear motions as applied to claim 11 above and further in view of Yoshiie. The pedaling sensing device according to claim 11 is taught by Kao in view of Gear motions. The combination does not teach wherein the elastic element is a disc spring. However, Yoshiie teaches a disc spring on a drive shaft for generating elastic force and balancing between the pedal pressure and the force exerted by the disc spring in response to a pawl movement inward along the shaft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a disk spring as the elastic element of the combination of Kao and Gear motion as in Yoshiie so as to better balance the forces of the pedal pressure and the spring force and as a more efficient use of space along the crank shaft.
Claim 13 is rejected under U.S.C. 103 as being unpatentable over Kao in view Gear motions and further in view of Lin (US 2019/0185106 Al, cited in previous non-final office action). The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The combination fails to teach at least one bearing disposed adjacent to the second gearwheel. However, Lin teaches using bearings positioned between elements on a shaft to allow relative rotation between the elements (Paragraph 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use bearings as in Lin between elements of the device of Kao in view of Gear motions to facilitate easy rotation between the elements thereby decreasing wear and increasing efficiency of the pedal sensing device.
Claim 16 is rejected under U.S.C. 103 as being unpatentable over Kao in view of Gear motions and further in view of Ninnemann (DE 20 2014 103 462 U1, cited in previous non-final office action). The pedaling sensing device according to claim 1 is taught by Kao in view of Gear motions. The combination fails to teach wherein the first transmission structure comprises a plurality of wavy teeth. However, Ninnemann teaches a gear in a bicycle with wavy teeth in order to have lower insertion forces (Paragraph 54 directly before list of reference numbers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first transmission structure of Kao in view of Gear motions comprise a plurality of wavy teeth as in Ninnemann so as to provide teeth with lower insertion forces thereby decreasing wear on the transmission structure. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 and more specifically claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection relies upon an alternate embodiment of the same reference Kao applied in the prior rejection of record in view of new reference Gear motions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Knutson can be reached on (571)270-5576. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611